Exhibit 10.3
AMENDMENT NO. 6
to the
AMENDED AND RESTATED OPERATING AGREEMENT
of
AMERICAN PROCESSING COMPANY, LLC
THIS AMENDMENT NO. 6 (this “Amendment”) to that certain Amended and Restated
Operating Agreement, dated as of March 14, 2006, as amended by that certain
Amendment No. 1 to the Amended and Restated Operating Agreement, dated as of
January 9, 2007, that certain Amendment No. 2 to the Amended and Restated
Operating Agreement, dated as of November 30, 2007, that certain Amendment No. 3
to the Amended and Restated Operating Agreement, dated as of February 28, 2008,
that certain Amendment No. 4 to the Amended and Restated Operating Agreement,
dated as of August 15, 2008, and that certain Amendment No. 5 to the Amended and
Restated Operating Agreement, dated as of July 1, 2009 (the “Operating
Agreement”), of American Processing Company, LLC, a Michigan limited liability
company (the “Company”), is made and entered into to be effective for all
purposes as of December 1, 2009, by and among the Company, the Manager and the
Members listed on the signature pages hereto. Capitalized terms used but not
otherwise defined herein shall have meanings specified in the Operating
Agreement.
RECITALS
A. On December 1, 2009, APC Investments, LLC transferred all of its 104,905
Common Units, representing a 7.57% membership interest in the Company, as
follows:

          Assignee   No. of Common Units  
David A. Trott
    71,337            
Ellen Coon, Trustee of the Ellen Coon Living Trust u/a/t 9/9/98
    15,735            
Marcy J. Ford, Trustee of the Marcy Ford Revocable
Trust u/a/d 7/12/04
    15,735            
William D. Meagher, Trustee of the William D. Meagher Trust u/a/d 8/24/07
    1,049            
Jeanne M. Kivi, Trustee of the Jeanne M. Kivi Trust u/a/d 8/24/07
    1,049  

Upon the consummation of such transfer (the “APCI Transfer”), each of the
assignees identified above became a Substituted Member of the Company.
B. Pursuant to Section 10.4 of the Operating Agreement, the Manager and a
Supermajority-in-Interest of the Members have agreed to amend the terms of the
Operating Agreement to reflect the APCI Transfer and the admission of each of
the assignees as a Substituted Member of the Company.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
1. AMENDMENTS
1.1 The definition of “Trott & Trott” in Article I of the Operating Agreement is
hereby amended and restated in its entirety as follows:
“Trott & Trott” means Ellen Coon, Trustee of the Ellen Coon Living Trust u/a/t
9/9/98; Marcy J. Ford, Trustee of the Marcy Ford Revocable Trust u/a/d 7/12/04;
Jeanne M. Kivi, Trustee of the Jeanne M. Kivi Trust u/a/d 8/24/07; William D.
Meagher, Trustee of the William D. Meagher Trust u/a/d 8/24/07 and David A.
Trott.
1.2 Exhibit A of the Operating Agreement is hereby replaced with Exhibit A
attached hereto.
2. REFERENCE TO AND EFFECT ON THE OPERATING AGREEMENT
2.1 Each reference in the Operating Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Operating Agreement as amended hereby.
2.2 Except as specifically amended above, the Operating Agreement shall remain
in full force and effect and is hereby ratified and confirmed.
3. MISCELLANEOUS
3.1 This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. In accordance with the
Operating Agreement, this Amendment shall be effective upon execution by the
Company, the Manager and a Supermajority-in-Interest of the Members. This
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission (including transmission in portable document
format by electronic mail), shall be treated in all manner and respects and for
all purposes as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party hereto shall
re-execute original forms hereof and deliver them to all other parties, except
that the failure of any party to comply with such a request shall not render
this Amendment invalid or unenforceable. No party hereto shall raise the use of
a facsimile machine or other electronic transmission to deliver a signature, or
the fact that any signature was transmitted or communicated through the use of a
facsimile machine or other electronic transmission, as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.
3.2 Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
3.3 Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Amendment and the consummation of the transactions contemplated hereby.
3.4 The language used in this Amendment will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
3.5 If and to the extent there are any inconsistencies between the Operating
Agreement and this Amendment, the terms of this Amendment shall control.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

            COMPANY:

AMERICAN PROCESSING COMPANY, LLC
      By:   DOLAN APC LLC         Its:  Manager            By:   /s/ Scott J.
Pollei         Name:   Scott J. Pollei        Its:  Vice President       
MANAGER:

DOLAN APC LLC
      By:   /s/ Scott J. Pollei         Name:   Scott J. Pollei        Its: 
Vice President        MEMBERS:

DOLAN APC LLC
      By:   /s/ Scott J. Pollei         Name:   Scott J. Pollei        Its: 
Vice President            /s/ David A. Trott       DAVID A. TROTT            /s/
Ellen Coon       ELLEN COON, TRUSTEE OF THE ELLEN      COON LIVING TRUST U/A/T
9/9/98            /s/ Marcy Ford       MARCY J. FORD, TRUSTEE OF THE MARCY     
FORD REVOCABLE TRUST U/A/D 7/12/04   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Members, Capital Contributions, Capital Accounts
Common Units and Participating Percentages
As of December 1, 2009

                  Name, Address, Phone             and Fax of Member   Common
Units     Participating Percentage  
Dolan APC, LLC
    1,173,952       84.67 %
c/o Dolan Media Company
1200 Baker Building
706 Second Avenue South
Minneapolis, Minnesota 55402
Phone: (612) 317-9425
Fax: (612) 317-9434
Attention: James P. Dolan
               
 
               
David A. Trott
    71,337       5.14 %
c/o Trott & Trott
31440 Northwestern Highway Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628

               
 
               
Ellen Coon, Trustee of the Ellen Coon Living Trust
    15,735       1.14 %
u/a/d 9/9/98
c/o Trott & Trott
31440 Northwestern Highway Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628
               
 
               
Marcy J. Ford, Trustee of the Marcy Ford
    15,735       1.14 %
Revocable Trust u/a/t 7/12/04
c/o Trott & Trott
31440 Northwestern Highway Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628
               
 
               
William D. Meagher, Trustee of the William D.
    1,049       0.08 %
Meagher Trust u/a/d 8/24/07
c/o Trott & Trott
31440 Northwestern Highway Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628
               

 

 



--------------------------------------------------------------------------------



 



                  Name, Address, Phone             and Fax of Member   Common
Units     Participating Percentage  
Jeanne M. Kivi, Trustee of the Jeanne M. Kivi Trust
    1,049       0.08 %
u/a/d 8/24/07
c/o Trott & Trott
31440 Northwestern Highway Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628
               
 
               
Feiwell & Hannoy Professional Corporation
    23,560       1.70 %
251 North Illinois Street, Suite 1700
Indianapolis, Indiana 46204
Phone: (317) 237-2727
Fax: (317) 237-2722
Attention: Douglas Hannoy and Michael Feiwell
               
 
               
Jacqueline M. Barrett
    34,609       2.50 %
5941 Club Oaks Drive
Dallas, Texas 75248
Phone: (972) 341-0512
Fax: (972) 341-0601
               
 
               
Robert F. Frappier
    14,899       1.07 %
1735 North Blvd.
Houston, Texas 77098
Phone: (713) 693-2002
Fax: (713) 621-2179
               
 
               
James C. Frappier and Judith A. Frappier, JTWROS
    5,714       0.41 %
4308 Mossey Oak Court
Flower Mound, Texas 75022
Phone: (214) 668-0303
Fax: (972) 341-5024
               
 
               
Mary A. Daffin and Maynard Samuel Daffin, Sr.,
    14,899       1.07 %
Tenants in Common
11750 Gallant Ridge Lane
Houston, Texas 77082
Phone: (281) 596-8733
Fax: (281) 596-8462
               
 
               
Barry Tiedt and Terri Tiedt, JTWROS
    5,714       0.41 %
921 Genoa Court
Argyle, Texas 76226
Phone: (972) 341-0572
Fax: (972) 341-0679
               
 
               
Abbe L. Patton and Lisle D. Patton, JTWROS
    5,714       0.41 %
6016 Pinnacle Cr.
Little Elm, Texas 75068
Phone: (972) 341-0506
Fax: (972) 341-0678
               

 

 



--------------------------------------------------------------------------------



 



                  Name, Address, Phone             and Fax of Member   Common
Units     Participating Percentage  
Rebecca L. Howell
    601       0.04 %
1916 Lincolnshire
Bedford, TX 76021
Phone: (972) 341-0596
Fax: (972) 341-0679
               
 
               
Jill A. Helmers
    600       0.04 %
5208 Saddle Drive
Flower Mound, TX 75028
Phone: (972) 341-0505
Fax: (972)341-0679
               
 
               
Christine T. Pummill
    600       0.04 %
249 Enclaves Court
Coppell, TX 75019
Phone: (972) 341-523104
Fax: (972)341-0679
               
 
               
Brian S. Engel
    393       0.03 %
P.O. Box 76
Driftwood, TX 78619
Phone: (512) 477-0008
Fax: (512) 477-1112
               
 
               
Steve P. Turner and Marsha L. Turner, Tenants in
    394       0.03 %
Common
10002 Brandywine Circle
Austin, TX 78750
Phone: (512) 477-0008
Fax: (512) 477-1112

               
 
               
TOTAL:
    1,386,554       100.000 %

 

 